Name: Commission Regulation (EEC) No 2814/91 of 25 September 1991 re-establishing the levying of customs duties on 5- tert-Butyl-2,4,6-trinitro-m-xylene, falling within CN code ex 2904 20 90, originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9i Official Journal of the European Communities No L 271 /11 COMMISSION REGULATION (EEC) No 2814/91 of 25 September 1991 re-establishing the levying of customs duties on 5-tert-Butyl ­ 2,4,6-trinitro-m-xylene, falling within CN code ex 2904 20 90, originating in China, to which the preferential tariff arrangements set out in Council Regula ­ tion (EEC) No 3831/90 apply in China, the reference base is fixed at ECU 41 000 ; whereas, on 21 March 1991 , imports of these products into the Community originating in China, reached the reference base in question after being charged there ­ against ; whereas the exchange of information organized by the Commission has demonstrated that continuance of the preference threatens to cause economic difficulties in a region of the Community ; whereas, therefore, customs duties in respect of the products in question must be re-established against China, HAS ADOPTED THIS REGULATION : Article 1 As from 30 September 1991 , the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3831 /90, shall be re-established on imports into the Community of the following products originating in China : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of certain industrial products originating in developing countries ('), and in particular Article 9 thereof, Whereas, pursuant to Article 1 of Regulation (EEC) No 3831 /90, duties on certain products originating in each of the countries or territories listed in Annex III shall be totally suspended and the products as such shall, as a general rule, be subject to statistical surveillance every three months on the reference base referred to in Article 8 ; Whereas, as provided for in Article 8, where the increase of preferential imports of these products, originating in one or more beneficiary countries, causes, or threatens to cause, economic difficulties in the Community or in a region of the Community, the levying of customs duties may be re-established once the Commission has had an appropriate exchange of information with the Member States ; whereas for this purpose the reference base to be considered shall be, as a general rule, equal to 6,3 % of the total importations into the Community, originating from third countries in 1988 ; Whereas, in the case of 5-tert-Butyl-2,4,6-trinitro-m ­ xylene, falling within CN code ex 2904 20 90, originating CN code Description ex 2904 20 90 5-tert-Butyl-2,4,6-trinitro-m-xylene Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 September 1991 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 370, 31 . 12. 1990, p. 1 .